department of the treasury internal_revenue_service washington d c ol q tep ras tz tax_exempt_and_government_entities_division may uniform issue list xxx xxx xxx legend taxpayer a ira x amount financial_institution a state p state q dear xxx xxx xxx xxx xxx xxx xxx this letter is in response to your ruling_request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a took a distribution of amount from ira x held by financial_institution a on october taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code of amount from ira x was due to his inability to sell his primary residence in a bad real_estate market taxpayer a represents that he took the distribution of amount from ira x on october __ five days after his employer communicated that it might relocate his job from state p to another state that had not yet been determined taxpayer a asserts that he was afraid that he would lose his job and be unable to pay the mortgage on his primary xxx page residence in state p taxpayer a also asserts that he was afraid that if he kept his job he would be unable to both pay for his mortgage of his primary residence in state p and for living_expenses in another state taxpayer a used the distribution of amount to pay off the mortgage on his primary residence in state p taxpayer a intended to use the proceeds from the sale of his primary residence in state p to return amount to ira x however taxpayer a was unable to sell his primary residence in state p during the 60-day rollover period because of a bad real_estate market further taxpayer a did not learn that his job transferred to state q until january based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers xxx page sec_408 provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer a understood that the distributions from ira x were taxable further taxpayer a was aware of the 60-day rollover period taxpayer a wanted to replenish ira x with proceeds from the sale of his primary residence in state p although taxpayer a’s employer informed him on october __ that his job might be relocated it did not inform him of a decision regarding the relocation of his job to state q until january sufficient to establish how any of the factors outlined in revproc_2003_16 affected his ability to timely rollover the distribution of amount of ira x into another ira when taxpayer a used amount to pay off the balance of his mortgage on his principal_residence in state p he assumed the risk that amount might not be recouped from its sale prior to the expiration of the 60-day rollover period taxpayer a has not presented evidence to the service under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the xxx page if you wish to inquire about this ruling please contact xxx at xxx or by fax at xxx please address all correspondence to se t ep ra t2 sin rely jasgn levine employee_plans technical group cting manager enclosures deleted copy of ruling letter notice of intention to disclose
